Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification Objection
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. The following title is suggested: “Flexible Resistance Based Sensor for Physical Structure Monitoring”. Correction is required. See MPEP § 608.01(b). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 8, 9 & 11 are rejected under 35 U.S.C. 103 as being unpatentable over Williamson (GB 2405934; “Williamson”) in view of Knowles (US 20050081640; “Knowles”).
Claim 1. Williamson discloses a system (Fig. 2), comprising: a substrate [Page 5 lines 10-15:  the sensor array (1) can be deposited onto a film substrate (for example a polyimide film substrate) which can then be attached to the structure to be monitored] a conductive circuit (Fig. 1: sensor array 1) coupled to the substrate [Page 5 lines 10-15: polyimide film substrate] wherein the conductive circuit (Fig. 1:  sensor array 1)[Page 2 lines 15-20:  The mesh comprises an arrangement of electrically conductive pathways which can be arranged in any suitable geometry] comprises a pattern of conductive sections (Fig. 1: two electrical grids each with a plurality of sub-nodes first coarse electrical grid 3 and second fine electrical grid 5) [Page 5: lines 4-10: Turning to Figure I a sensor (1) according to the present invention is shown. The sensor comprises a combination of a coarse electrical grid (3) of pitch A and a fine electrical grid (5) of pitch B (pitch A > pitch B)] coupled between nodes on the substra--te (Fig. 3: Between coarse nodes 17 and 19); and a processor (Fig. 2:  PC 13) [Page 5 lines 25-32:  The mulitplex units (11) in turn feed into a PC (13) running software which interrogates the sensor array to identify and locate damage] ----that executes instructions  to perform operations [Page 6 lines 5-11:  sensor (1) locates a structural event (such as an impact). In use the interrogation software continuously monitors the sensor (1) by monitoring the resistance between two master nodes (17) and (19) on the electrical grid. In order to reduce processing load these master nodes are widely spaced. Following a strain event lo (21) the resistance between node (17) and node (19) changes.  The interrogation software then checks the coarse grid then fine grid to determine impact location], the operations comprising: assessing electrical signals in the conductive sections of the conductive circuit (Fig. 4 logic of assessing electrical signals) [Page 7 lines 4-18:  Figure 4 summarizes the logic steps that the interrogation software follows after a structural event. The initial state (23) is to monitor the resistance across the master nodes of the sensor. If the master nodes indicate that damage has occurred then the system moves to monitoring the resistance across the coarse grid (25). If the coarse grid fails to locate the area of damage then the system reverts to state (23). If the coarse grid indicates damage then the system moves to monitor the fine grid (27)]. Williamson discloses the substrate is a polyimide film which is known as a flexible electrically insulating substrate. 
 an electrically insulating substrate.
Knowles teaches a sensor of sufficiently high sensitivity so as to enable pressure and stress measurements [0004].  Knowles further teaches a polyimide material is a flexible electrically insulating substrate material [0109 layers 21 and 22 to be composed of a flexible, thermally resistant, and non-conducting material, one example being a polyimide] & [0095 matrix substrate 4 made of polyimide].
It would have been obvious to one having ordinary skill in the art before the effective filing date to use Knowle’s material choice of a flexible electrically insulating polyimide as substrate properties for Williamson’s polyimide substrate because a flexible electrically insulating substrate conforms to a monitored object while providing an electrically neutral base to improve the performance of the conductive traces to detect changes in the monitored structure [0027 Knowles].
Claim 2. Dependent on the system of claim 1.  Williamson further discloses a substrate [Page 5 lines 10-15:  the sensor array can be deposited onto a film substrate (for example a polyimide film substrate) which can then be attached to the structure to be monitored].  Williamson is silent on the features of the polyimide substrate film is a substrate that is a flexible non-conductive material. 
Knowles teaches a sensor of sufficiently high sensitivity so as to enable pressure and stress measurements [0004].  Knowles further teaches a polyimide material is a flexible electrically insulating substrate material [0109 layers 21 and 22 to be composed of a flexible, thermally resistant, and non-conducting material, one example being a polyimide] & [0095 matrix substrate 4 made of polyimide].

Claim 3. Dependent on the system of claim 1. Williamson does not explicitly disclose at least one wireless transmitter coupled to the processor. 
Knowles teaches a sensor of sufficiently high sensitivity so as to enable pressure and stress measurements [0004].  Knowles further teaches at least one wireless transmitter (Fig. 7: wireless interface 37) coupled (Fig. 7: wireless interface 37 is coupled to microcontroller 35) to the processor (Fig. 7: microcontroller 35)[0113 an interface circuit 34 electrically connected to a microcontroller 35, thereafter electrically connected to a wire interface 36 and/or a wireless interface 37].
It would have been obvious to one having ordinary skill in the art before the effective filing date to use Knowle’s wireless interface coupled to a processor as a communication interface for Williamson’s processor because a wireless interface improves the maintainability and security of the monitored structure by providing real-time status on the condition of the monitored structure to remote users responsible for the scheduling time sensitive maintenance or security for the structure [0120 Knowles].
Claim 4. Dependent on the system of claim 1. Williamson further discloses the substrate is configured to be attached to a physical structure [Page 5 lines 10-15:  the sensor array (1) .  
Claim 6. Dependent on the system of claim 1. Williamson further discloses the conductive circuit (Fig. 1 sensor array 1) comprises a first conductive section (Fig. 3a: measures section on the diagonal between 17 & 19) and a second conductive section (Figs. 3b & c: coarse grid 3 and fine grid 5 measured  with vertical and horizontal resistance values across crossed line nodes), wherein the first conductive section (Fig. 3a: measures section on the diagonal between 17 & 19) is oriented in a different direction from the second conductive section (Figs. 3b & c: coarse grid 3 and fine grid 5 measured  with vertical and horizontal resistance values across crossed line nodes) [Page 6 lines 5-25: Following a strain event lo (21) the resistance between node (17) and node (19) changes. The interrogation software then checks the coarse grid].
Claim 8. Dependent on system of claim 1.   Williamson further discloses the operations further comprise assessing one or more physical properties of a physical structure [Col. 2 lines 5-15: A number of different physical properties could be lo monitored by the sensor, for example, a change in resistance can be related to a corresponding strain or load or alternatively to changes in moisture content or capacitance] based on the electrical signals assessed in the conductive sections of the conductive circuit [Col. 2 lines 5-15: A number of different physical properties could be lo monitored by the sensor, for example, a change in resistance can be related to a corresponding strain or load or alternatively to changes in moisture content or capacitance. Preferably however the sensor is responsive to changes in the strain on a structure].  

Claim 9. Dependent on the system of claim 8.  Williamson does not explicitly disclose the physical structure is a pipeline. 

Knowles teaches a sensor of sufficiently high sensitivity so as to enable pressure and stress measurements [0004].  Knowles further teaches the flexible sensor is attached to  the physical structure is a pipeline [0118 The pliable nature of the sensor 46 allows it to conform to the contour of pipe 42. Sensors 46 are bonded via a non-conductive adhesive to the interior surface 47 of the pipe wall 43].

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Knowles’s application of a flexible sensor to a pipe to be monitored as an application to apply Williamson’s flexible strain sensor to a monitored pipe because the flexible sensor improves sensor measuring accuracy by providing a conforming  contact to the curved pipe surface [Knowles 0118].

Claim 11. Dependent on the system of claim 1.   Williamson further discloses a sensor located within the conductive circuit [Page 2 lines 5-15:   A number of different physical properties could be lo monitored by the sensor, for example, a change in resistance can be related to a corresponding strain or load or alternatively to changes in moisture content or capacitance].  

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Williamson in view of Knowles in further view of Park (US 20160238547; “Park”).

Claim 5. Dependent on the system of claim 1.  Williamson further discloses the conductive sections comprise a conductive polymer.  

 a flexible substrate (Fig. 22: substrate 230)[0154 In addition, a polyimide substrate is a flexible material that can be applied to flat and curved surfaces, the latter including a pipeline outer surface] with the conductive sections [0131 strain sensing capability of SE-B is tested using a tensile tester (ESM301L). The changes in the resistance of the composite specimen are recorded during the tensile tests using a resistance meter] comprise a conductive polymer [0129 The SE-B of the present invention comprises a thermoplastic polymer, such as for example polycarbonate (PC), polystyrene (PS), and polyvinylidene fluoride (PVDF), etc. and conductive particles, such as for example carbon nanotubes and the like. SE-B may be used in a pipeline monitoring system to predict pipeline surface failures such as corrosion and indirect leakage].

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Park’s flexible polymer and Carbon Nanotubes sensing conductive segments as a material choice for Williamson’s conductive segments because the polymer traces improves reliability of the sensor circuit by having the traces bend with the flexible polyimide substrate and because the polymer CNT mix increases measuring accuracy by providing a conductive segment highly resistance sensitive to strain in the conductive segment [Park 0129].

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Williamson in view of Knowles in further view of Tran (US 20200008299; “Tran”).

Claim 7. Dependent on the system of claim 1. Williamson does not explicitly disclose a battery coupled to the processor.  

 flexible electronics, also known as flex circuits, is a technology for assembling electronic circuits by mounting electronic devices on flexible plastic substrates, such as polyimide. Tran further teaches a battery (Fig. 1 battery 14) coupled to the processor (Fig. 1:  processor 10) [0026 The sensor and processor 10 is powered by a power scavenger 12, an energy storage device 14].

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Tran’s power supply and of a battery to power a processor as an arrangement to power Williamson’s processor because providing standalone power to a processor extends the use of the sensor system in areas where power outlet supplies are not available.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Williamson in view of Knowles and in further view of Rice (US 20050284232; “Rice”).

Claim 10. Dependent on the system of claim 8. Williamson does not explicitly disclose the physical structure is a bridge component.  
Rice teaches a flexible strain sensor [0011].  Rice further teaches applying a flexible sensor to monitor a physical structure is a bridge component [0033 The sensing system may be used on prototype structures to evaluate structural performance during testing, as well as for applications where component inspection is impractical, such as buried structures, and structures in remote locations. The system may be used on aircraft, spacecraft, bridges, pipelines, wind turbines, ships, buildings, and the like].  

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Rice’s application of a strain sensor to a bridge component as an application for Williamson’s flexible strain sensor because a flexible strain sensor improves sensor measuring .

Claims 12-14 & 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Williamson (GB 2405934; “Williamson”) in view of Park (US 20160238547; “Park”).   
Claim 12. Williamson discloses a sensor (Fig. 1: sensor array 1) comprising: a plurality of conductive segments (Fig. 1:  sensor array 1)[Page 2 lines 15-20:  The mesh comprises an arrangement of electrically conductive pathways which can be arranged in any suitable geometry], wherein the plurality of conductive segments are arranged in a geometric pattern (Fig. 1: grid shaped sensor array 1) [Page 2 lines 15-20:  The mesh comprises an arrangement of electrically conductive pathways which can be arranged in any suitable geometry]; a plurality of nodes (Fig. 3c: primary nodes 17 & 19 and secondary nodes at intersections of conductive lines) [Page 6 lines 5-13:  n use the interrogation software continuously monitors the sensor (1) by monitoring the resistance between two master nodes (17) and (19) on the electrical grid. In order to reduce processing load these master nodes are widely spaced. Following a strain event lo (21) the resistance between node (17) and node (19) changes. The interrogation software then checks the coarse grid. Figure 3b shows the coarse grid nodes] disposed upon the plurality of conductive segments [Page 2 lines 15-20:  The mesh comprises an arrangement of electrically conductive pathways which can be arranged in any suitable geometry]; and a processor (Fig. 2: PC 13) configured to assess an electrical resistance within the plurality of conductive segments (Fig. 4 logic of assessing electrical signals) [Page 7 lines 4-18:  Figure 4 summarizes the logic steps that the interrogation software follows after a structural event. The initial state (23) is to monitor the resistance across the master nodes of the sensor. If the master nodes indicate that damage has occurred then the system moves to monitoring the resistance across the coarse grid (25). If the coarse grid fails to . 
Williamson does not explicitly disclose the conductive segments are flexible conductive segments.
Park teaches a sensing element for monitoring structures (Fig. 22)[Abstract].  Park further teaches a flexible substrate (Fig. 22: substrate 230)[0154 In addition, a polyimide substrate is a flexible material that can be applied to flat and curved surfaces, the latter including a pipeline outer surface] with the conductive segment [0131 strain sensing capability of SE-B is tested using a tensile tester (ESM301L). The changes in the resistance of the composite specimen are recorded during the tensile tests using a resistance meter] are flexible conductive segments [0063 CNTs may facilitate the elastic deformation or buckling of the SE-A].

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Park’s flexible polymer and Carbon Nanotubes sensing conductive segments as a material choice for Williamson’s conductive segments because the polymer traces improves reliability of the sensor circuit by having the traces bend with the flexible polyimide substrate and because the polymer CNT mix increases measuring accuracy by providing a conductive segment highly resistance sensitive to strain in the conductive segment [Park 0129].

Claim 13. Dependent on the sensor of claim 12.  Williamson further discloses monitoring additional conditions of the physical structure utilizing the processor 13 [Col. 2 lines 5-15: A number of different physical properties could be lo monitored by the sensor, for example, a change in resistance can be related to a corresponding strain or load or alternatively to changes in moisture content or capacitance].  Williamson does not explicitly disclose a secondary sensor  where a secondary sensor disposed within the plurality of flexible conductive segments, wherein the processor is configured to monitor the secondary sensor. 

Park teaches a sensing element for monitoring structures (Fig. 22) [Abstract].  Park further teaches plurality of flexible conductive segments using polymer SE-B for strain gage and temperature measurement (Fig. 19: inputs for SE-B conductors) a secondary sensor (Fig. 19: inputs from conductive segments using SE-A conductors) within the plurality of flexible conductive segments (Fig. 19: inputs from a plurality of conductive segments) [0063 CNTs may facilitate the elastic deformation or buckling of the SE-A] arranged in the geometric pattern (Fig. 22: sensors 232 with conductors 262)[0076  separate poly epoxy compounds SE-A and SE-B elements, thereby providing multi-functionality such as detecting hydrocarbon leakage, predicting structural failure of pipelines, generating patterns of hydrocarbon leakage, an locating surface coating wear on pipeline surfaces, wherein the secondary sensor (Fig. 19: SE-A circuit) has an output (Fig. 19: output of SE-A sensor into a ANFIS processor) [0163 An ANFIS model is preferred for fusing various sensor signals from SE-A and SE-B elements in the sensor skin. … The amalgamation of different signals may increase the reliability of leakage detection, pipeline failure prediction, and failure and/or leakage localization]; and further monitoring, by utilizing the processor [0158-0159], the condition of the physical structure (Fig. 22: pipe 40) based on the output of the secondary sensor [0064 The polymer film reinforced with carbon nanotubes offers a unique approach to pipeline leak detection, where the sensing mechanism is attributed to the effect on the inter-CNT conductivity from physical absorption of hydrocarbon molecules between CNTs]

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Park’s multi-sensor arrangement using different siloxane polymers conductors to create two sensors in a lattice arrangement where the second sensor adds a leakage detection sensor 
Claim 14. Dependent on the sensor of claim 13.   Williamson further discloses the processor (Fig. 2: PC 13) is configured to assess a condition of a physical structure using the electrical resistance assessed within the plurality of conductive segments [Page 6 lines 5-11:  sensor (1) locates a structural event (such as an impact). In use the interrogation software continuously monitors the sensor (1) by monitoring the resistance between two master nodes (17) and (19) on the electrical grid. In order to reduce processing load these master nodes are widely spaced. Following a strain event lo (21) the resistance between node (17) and node (19) changes.  The interrogation software then checks the coarse grid then fine grid to determine impact location] and a monitored condition of the secondary sensor [the processor 13 is capable of processing secondary conditions of the physical structure Col. 2 lines 5-15: A number of different physical properties could be lo monitored by the sensor, for example, a change in resistance can be related to a corresponding strain or load or alternatively to changes in moisture content or capacitance].  The structure of a secondary sensor is taught with motivation to combine in the rejection of Claim 13.
Claim 19. Williamson discloses a method of monitoring a physical structure [Abstract].  Williamson further discloses disposing a sensor (Fig. 1: sensor array 1) upon a physical structure [Page 5 lines 10-15: can be retro-fitted to existing structures in the form of a patch or applique. In the latter case the sensor array can be deposited onto a film substrate (for example a polyimide film substrate) which can then be attached to the structure to be monitored. An alternative would be to print the sensor array directly on to a cloth], wherein the sensor (Fig. 1: sensor array 1) comprises a plurality of conductive segments arranged in a geometric pattern [Page 2 lines 15-20:  The mesh comprises an arrangement of electrically conductive ; monitoring, by utilizing a processor (Fig. 2:  PC 13), an electrical resistance in the plurality of conductive segments to assess a condition of the physical structure (Fig. 4 logic of assessing electrical signals) [Page 7 lines 4-18:  Figure 4 summarizes the logic steps that the interrogation software follows after a structural event. The initial state (23) is to monitor the resistance across the master nodes of the sensor. If the master nodes indicate that damage has occurred then the system moves to monitoring the resistance across the coarse grid (25). If the coarse grid fails to locate the area of damage then the system reverts to state (23). If the coarse grid indicates damage then the system moves to monitor the fine grid (27)]; and reporting the condition of the physical structure using the processor (13) [Col. 5 lines 25-32:  Figure 2 shows the sensor of Figure I and the associated sensor interrogation hardware, collectively the sensor array. The sensor (1) is connected via edge connectors (9) to a plurality of multiplex units (l l). The mulitplex units (11) in turn feed into a PC (13) running software which interrogates the sensor array to identify and locate damage.  Optionally the output of the PC (13) can be sent to a remote monitoring station (15) and microcontrollers can be used to augment the multiplexing operations, permitting greater scope for scaling the system and incorporating the sensor into the architecture of other systems].
Williamson does not explicitly disclose the conductive segments are flexible conductive segments.
Park teaches a sensing element for monitoring structures (Fig. 22)[Abstract].  Park further teaches a flexible substrate (Fig. 22: substrate 230)[0154 In addition, a polyimide substrate is a flexible material that can be applied to flat and curved surfaces, the latter including a pipeline outer surface] with the conductive segment [0131 strain sensing capability of SE-B is tested using a tensile tester (ESM301L). The changes in the resistance of the composite specimen are  are flexible conductive segments [0063 CNTs may facilitate the elastic deformation or buckling of the SE-A].

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Park’s flexible polymer and Carbon Nanotubes sensing conductive segments as a material choice for Williamson’s conductive segments because the polymer traces improves reliability of the sensor circuit by having the traces bend with the flexible polyimide substrate and because the polymer CNT mix increases measuring accuracy by providing a conductive segment highly resistance sensitive to strain in the conductive segment [Park 0129].

Claim 20. Dependent on the method of claim 19.  Williamson further discloses monitoring additional conditions of the physical structure utilizing the processor 13 [Col. 2 lines 5-15: A number of different physical properties could be lo monitored by the sensor, for example, a change in resistance can be related to a corresponding strain or load or alternatively to changes in moisture content or capacitance].  

Williamson does not explicitly disclose a secondary sensor structure by disposing a secondary sensor within the plurality of flexible conductive segments arranged in the geometric pattern, wherein the secondary sensor has an output; and further monitoring, by utilizing the processor, the condition of the physical structure based on the output of the secondary sensor.

Park teaches a sensing element for monitoring structures (Fig. 22)[Abstract].  Park further teaches plurality of flexible conductive segments using polymer SE-B for strain gage and temperature measurement (Fig. 19: inputs for SE-B conductors) a secondary sensor (Fig. 19: inputs from conductive segments using SE-A conductors) within the plurality of flexible conductive segments (Fig. 19: inputs from a plurality of conductive segments) [0063 CNTs may facilitate the elastic deformation or buckling of the SE-A] arranged in the geometric pattern (Fig. 22: sensors 232 with conductors 262)[0076  separate poly epoxy compounds SE-A and SE-B elements, thereby providing multi-functionality such as detecting hydrocarbon leakage, predicting structural failure of pipelines, generating patterns of hydrocarbon leakage, an locating surface coating wear on pipeline surfaces, wherein the secondary sensor (Fig. 19: SE-A circuit) has an output (Fig. 19: output of SE-A sensor into a ANFIS processor) [0163 An ANFIS model is preferred for fusing various sensor signals from SE-A and SE-B elements in the sensor skin. … The amalgamation of different signals may increase the reliability of leakage detection, pipeline failure prediction, and failure and/or leakage localization]; and further monitoring, by utilizing the processor [0158-0159], the condition of the physical structure (Fig. 22: pipe 40) based on the output of the secondary sensor [0064 The polymer film reinforced with carbon nanotubes offers a unique approach to pipeline leak detection, where the sensing mechanism is attributed to the effect on the inter-CNT conductivity from physical absorption of hydrocarbon molecules between CNTs].

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Park’s multi-sensor arrangement using different siloxane polymers conductors to create two sensors in a lattice arrangement where the second sensor adds a leakage detection sensor to Williamson’s strain gauge sensor because obtaining information on leakage from a monitored pipe increases the reliability of the monitored pipe through early detection of a damaging leak [Parker 0064]. 

Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Williamson in view of Park and in further view of Knowles (US 20050081640; “Knowles”).   

Claim 15. Dependent on the sensor of claim 12.  Williamson discloses the substrate is a polyimide film which is known as a flexible electrically insulating substrate.  However, 
Williamson does not explicitly disclose a substrate, wherein the substrate is non-conductive.  
Knowles teaches a sensor of sufficiently high sensitivity so as to enable pressure and stress measurements [0004].  Knowles further teaches a polyimide material is a flexible electrically insulating substrate material [0109 layers 21 and 22 to be composed of a flexible, thermally resistant, and non-conducting material, one example being a polyimide] & [0095 matrix substrate 4 made of polyimide].
It would have been obvious to one having ordinary skill in the art before the effective filing date to use Knowle’s material choice of a flexible electrically insulating polyimide as substrate properties for Williamson’s polyimide substrate because a flexible electrically insulating substrate conforms to a monitored object while providing an electrically neutral base to improve the performance of the conductive traces to detect changes in the monitored structure [0027 Knowles].
Claim 16. Dependent on the sensor of claim 12. Williamson does not explicitly disclose comprising a protective layer, wherein the protective layer is non-conductive and configured to protect the sensor from an environment.  
Knowles teaches a sensor of sufficiently high sensitivity so as to enable pressure and stress measurements [0004].  Knowles further teaches a polyimide material is a flexible electrically insulating substrate material [0109 It is preferred for the outer layers 21 and 22 to be composed of a flexible, thermally resistant, and non-conducting material, one example being a polyimide. Outer layers 21 and 22 completely cover and surround the pressure conduction composite 23 
It would have been obvious to one having ordinary skill in the art before the effective filing date to use Knowles’s material choice of a flexible electrically insulating polyimide as protective layer for Williamson’s circuit because a flexible protective layer substrate conforms to a monitored object while providing environmental protection to ensure a reliable circuit can function in a harsh environment [0109 Knowles].
Claim 17.  Dependent on the sensor of claim 14.  Williamson does not explicitly disclose the physical structure is a pipeline. 

Knowles teaches a sensor of sufficiently high sensitivity so as to enable pressure and stress measurements [0004].  Knowles further teaches the flexible sensor is attached to the physical structure is a pipeline [0118 The pliable nature of the sensor 46 allows it to conform to the contour of pipe 42. Sensors 46 are bonded via a non-conductive adhesive to the interior surface 47 of the pipe wall 43].

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Knowles’s application of a flexible sensor to a pipe to be monitored as an application to apply Williamson’s flexible strain sensor to a monitored pipe because the flexible sensor improves sensor measuring accuracy by providing a conforming contact to the curved pipe surface [Knowles 0118].

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Williamson in view of Parks and in further view of Rice (US 20050284232; “Rice”).

Claim 18. Dependent on sensor of claim 14.  Williamson does not explicitly disclose the physical structure is a bridge component.  

Rice teaches a flexible strain sensor [0011].  Rice further teaches applying a flexible sensor to monitor a physical structure is a bridge component [0033 The sensing system may be used on prototype structures to evaluate structural performance during testing, as well as for applications where component inspection is impractical, such as buried structures, and structures in remote locations. The system may be used on aircraft, spacecraft, bridges, pipelines, wind turbines, ships, buildings, and the like].  

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Rice’s application of a strain sensor to a bridge component as an application for Williamson’s flexible strain sensor because a flexible strain sensor improves sensor measuring accuracy by providing a conforming  contact to the curved surfaces of bridge components (e.g. pylons, cables and bolts) and to bridge structures that cannot be disassembled to insert strain sensors [Rice 0004].
Prior Art Considered but not Utilized
The prior art made of record and not relied upon and is considered pertinent to applicant's disclosure is provided in the following table:



Inventor
Comment
US 20200294907 
Dardona; Sameh et al.
Printed extendable sensor with no substrate
US 20200152850 
Kasichainula; Sridhar
A thin-film based thermoelectric module includes a flexible substrate  no resistive measurement
US 20160377501 
Agarwal; Manu et al.
An electronic device can include a resistive sensor.
US 20160306481 
Filiz; Sinan et al.
Systems for detecting an amount and/or location of a force applied to a device using a piezoelectric film 
US 20180103899 
Cahan; Amos et al.
 monitoring strain caused by bodily fluids or tissues in contact with an implantable medical device
US 20110260741 
Weaver; Billy L. et al.
Capacitive sensing devices are provided that include a sensing pattern of conductive traces disposed upon the surface of a substrate
US 20090121727 
LYNCH; JEROME P. et al.
Carbon nanotube (CNT) thin films are fabricated by a layer-by-layer (LbL) technique or other techniques and mounted with electrodes along their boundaries.
US 20070266788  
Kim; Hyeung-Yun
a flexible touch panel and a flexible display device 
US 20180329555  
KIM; Do Ik et al.
A device includes at least one optical fiber sensor and an electronic module.
US 20170106585  
Nino; Giovanni et al.
Systems for detecting an amount and/or location of a force applied to a device using a piezoelectric film are
US 10012552  
Batzinger; Thomas James  
monitoring component strain, and more particularly to systems and methods which provide electrical field measurements and scans of strain sensors 
US 10055530  
Sinivaara; Hasse et al.
trical circuits in connection with 3D structures established from initially substantially flat elements.
US 8640549  
Inamori; Dohaku
A strain gage includes a strain sensitive element; and a temperature compensation element.
EP 3708986  
BAILEY C et al.
multiple extendable interconnects (26) comprising electrically-conductive layers alternately sandwiched between the dielectric layers
CN 206132278  
WANG, Dong-fang et al.
sensing array can achieve three-dimensional deformation and high-

HUANG, Yong-an et al.
vehicle intelligent skin non uniform sensor array comprises a secondary array sensor group and main array sensor group,
KR 20180036283  
JO HEUNG JU et al.
a flexible substrate including a first part on which an organic light emitting element 
WO 2018086200  
YU, YUN et al.
A flexible touch screen capable of being bent at the middle
WO 2007062496  
DANISCH LEE A et al.
 sensor array having at least two field-measuring sensor pairs, each pair capable of field measurements in two degrees of freedom
US 20120247220  
INAMORI D et al.
a strain sensitive element; and a temperature compensation element, wherein the strain sensitive element and temperature compensation element are monolithically formed. 
US 20190046114  
BOGDANOVICH P et al.
touch screen sensors can detect the location of an object 
US 20110260741  
FREY M H et al.
 A particular method includes applying one or more communication traces and one or more power traces to a structure 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Monica S. Young whose telephone number is (303) 297-4785.  The examiner can normally be reached on Mon-Fri 7:30- 6:00 MST.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at hhttp://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application 

/MONICA S YOUNG/Examiner, Art Unit 2856                                                                                                                                                                                                        
/ALEXANDER A MERCADO/Primary Examiner, Art Unit 2856